DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed September 7, 2021, applicant submitted an amendment filed on November 16, 2021, in which the applicant amended and requested reconsideration.

Response to Amendment
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants’ arguments are persuasive, but are moot in view of new grounds of rejection.
The 101 rejection remains for reasons as set forth below.

Claim Rejections - 35 USC § 101
          35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

          Claims 1 and 3-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  


The limitation of registering, in a memory, a user registration speech start keyword by a user, and register, by the user, a registration condition that is a specific application that is being executed in the information processing device, wherein the specific application is associated with the user registration speech start keyword (can be done by a user jotting down specific information), assessing whether or not a user's speech is a speech start keyword (can be done by a user analyzing the data and making a determination), assessing whether or not the user's speech is the user registration speech start keyword that is registered in advance by the user (can be done by analyzing the data and making a determination), and assessing that the user's speech is the user registration speech start keyword, in a case where the application associated with the registered user registration speech start keyword is being executed (can be done by the user comparing and analyzing the data).  
As drafted, the above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting various elements nothing in the claim element precludes the steps from practically being performed by mental processing. The present claim language under its broadest reasonable interpretation, covers performance of mental processing and recites generic computer components, 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
The dependent claims recite similar language regarding the conditions, time, duration and semantics analysis, which is also non-statutory.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (PGPUB 2019/0027138), hereinafter referenced as Wang.

Regarding claims 1, 10 and 12, Wang discloses an information processing device, method and program, hereinafter referenced as a device comprising:
 	register, in a memory, a user registration speech start keyword by a user (user customize wake-up utterance), and register, by the user, a registration condition that is a specific application that is being executed in the information processing device (microwave), wherein the specific application is associated with the user registration speech start keyword (Gort; p. 0013, 0023, 0028),  
assess whether or not a user's speech is a speech start keyword (Gort; p. 0013, 0023, 0028), 
assess whether or not the user's speech is the user registration speech start keyword that is registered in advance by the user (store commands for future; p. 0013, 0023, 0028), and 
assess that the user's speech is the user registration speech start keyword, in a case where the application associated with the registered user registration speech start keyword is being executed (TV, refrigerator, etc.; p. 0022-0023).  
Regarding claim 3, Wang discloses a device wherein the registration condition is an input time of the user's speech, and the circuitry assesses that the user's speech is the user registration speech start keyword, in a case where an input time of the user's speech falls within a target period registered in association with the pre-registered keyword (predetermined time period; p. 0023, 0047). 
claim 4, Wang discloses a device wherein the registration condition is an input timing of the user's speech, and the circuitry assesses that the user's speech is the user registration speech start keyword, in a case where an input timing of the user's speech falls within a duration registered in association with the pre-registered keyword (customization; abstract with p. 0023, 0028-0029, 0032, 0039, 0045). 
Regarding claim 5, Wang discloses a device wherein the duration is an elapsed time after one process by the application that is being executed in the information processing device ends (p. 0023, 0028-0029, 0032, 0039, 0045). 
Regarding claim 6, Wang discloses a device wherein, when assessing that the user's speech is the user registration speech start keyword, the circuitry outputs execution content information indicating an execution content registered in association with the user registration speech start keyword to a semantic analyzer in order to cause the information processing device to execute a process corresponding to the execution content (analyze user’s voice input/intent; p. 0019, 0024, 0047). 
Regarding claim 7, Wang discloses a device wherein the semantic analyzer outputs an operation command for causing the information processing device to execute a process according to the user's speech to an operation command issuing unit on a basis of the execution content information input from the circuitry (command; p. 0013-0015, 0023 and 0028). 
Regarding claim 8, Wang discloses a device wherein the circuitry assesses whether or not the user's speech is a default speech start keyword other than the user registration speech start keyword (default; p. 0028). 
claims 9 and 11, Wang discloses an information processing system and method, hereinafter referenced as a system comprising:
 a user terminal (hub; p. 0027); and 
a data processing server (server; p. 0027), 
wherein the user terminal is configured to receive a user's speech (speech; p. 0027-0028), 
the data processing server includes circuitry configured to
assess whether or not the user's speech received from the user terminal is the user registration speech start keyword that is registered in advance by the user (commands to be used in the future; p. 0013, 0023, 0028) and 
asses that the user's speech is the user registration speech start keyword, in a case where the application associated with the registered speech start keyword is being executed (p. 0013, 0023, 0028). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657